Appeal by defendant from a judgment of the County Court, Westchester County, rendered December 19, 1975, convicting him of crimi*584nal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. Judgment reversed, as to the sentence, on the law, and case remanded to the County Court for such resentencing as the court may, in its discretion, impose in accordance with the provisions of CPL 720.20 (see People v Carlos S., 40 NY2d 990, revg 51 AD2d 1; see, also, People v Victor M., 56 AD2d 581). Hopkins, Acting P. J., Martuscello, Cohalan and Damiani, JJ., concur.